By the Gowrt

MoIVIillan, J.
This cause was tried by a jury in the District Court, and resulted in a verdict for plaintiffs of $150 damages; whereupon the defendant moved for a new trial, on the grounds, (1) That the evidence is insufficient *303to sustain the verdict; (2) Errors in law occurring on the trial, and duly excepted to.
Upon the trial, the defendant, at the. close of plaintiff’s testimony, moved for a dismissal of the action, because, (1) “There is no evidence going to show that the plaintiff, Caroline Johnson, was injured through any want of care or diligence on the part of the defendant, or its agents or servants; (2) The evidence shows conclusively, that the plaintiff, Caroline Johnson’s own want of care and diligence, contributed directly to produce the injury complained of, and was the direct and immediate cause of such injury.”
The court denied the motion, and defendant excepted. At the close of the testimony in the case, the defendant’s counsel requested the court to charge the jury, “that inasmuch as the evidence in this case is undisputed, that the plaintiff of her own accord, placed her foot upon the link connecting the two cars together, between the bumpers, such act of hers was negligence on her part, and she cannot recover.” The court refused so to charge, and the defendant excepted.
The issues as to the negligence of the parties, defendant and plaintiff, are the important issues in this case.
The defendant is a railroad company, engaged in carrying on its road, passengers and freight for hire, and the plaintiff, Caroline Johnson, was a passenger for hire, on the road of defendant, going from Winona to Lewiston. The defendant was, therefore, a common carrier of passengers, and continued in this relation until the contract of transportation was fully completed, and the plaintiff, Caroline Johnson, landed from the cars at her destination. As such carrier, the law imposes on the carrier, the utmost human care and foresight, and makes him responsible in damages for the slightest neglect.
The verdict being for the plaintiff, every issue necessary to sustain it must be presumed to have been found against the defendant. It follows, therefore, from the finding of the jury, that there was negligence on the part of the defendant’s em*304ployees, and that there was no “ordinary negligence” of the said plaintiff, which contributed proximately to the injury complained of; we are then to inquire whether the evidence on the trial was sufficient to support these findings.
It is a mistake to suppose that there is no real controversy about the facts in relation to the acts of the respective parties to this suit, affecting the question of negligence; there are material differences between the parties upon this point. The theory oí the plaintiffs is, that the defendant ran the cars on which the said plaintiff and others were passengers, past the station platform unnecessarily, and stopped the train in that condition, to discharge the passengers; that the box cars prevented access to the station platform from the platform cars containing the passengers; that there being no other way of egress from the car, the said plaintiff was compelled to jump from the loaded car, three and a half or four feet, to the ground, or descend at the end of the car, by stepping on the bumper or connecting link; that one course was no more careless than the other; that in descending at the end of the car, while stepping on the connecting link, the train jerked back about one and a half feet, and crushed the said plaintiff’s foot between the bumpers; that the backing of the train was for the defendant’s convenience, and not for the safety or convenience of passengers, and that no notice of the movement, was given by signal or otherwise.
■ In support of this theory, the plaintiffs produce witnesses, who testify that the train came up to the station slowly, and slacked up at the platform, when the conductor jumped off the train to the station platform; that the said plaintiff was on a platform car which passed the station, and half the next rear car, which was a box car; that the train stopped in this position, the passengers, seven to ten, proceeded to get off, others having preceded her, the plaintiff was descending at the end of the car, and while stepping on the connecting link, the cars made a jerk back about the distance mentioned, and hurt the *305said plaintiff’s foot between tbe bumpers; tbe train had stopped a minute before it backed; it remained in tbis condition; at' tbe time tbis accident happened, tbe conductor was on tbe station platform, taking things belonging to said plaintiff, out of tbe car; tbe things were taken out by him in part, before tbe accident, from tbe rear car or tbe one next to it; be commenced taking things out very soon after be got off; no bell was rung, or whistle blowed, at tbe time of tbe backing, that witnesses beard. Witnesses think tbe conductor did not come to said plaintiff at the’ time of tbe injury, and did not know of tbe accident. All testify that there was no way of getting off tbe cars at tbe sides, but by jumping three and a half or four feet to tbe ground.
On the other band, tbe defendant claims that tbe train ran past tbe platform because it was dangerous to stop tbe train, loaded as it was, and it was tbe intention to back tbe train immediately, and discharge tbe passengers on tbe platform; that tbe engine was reversed and tbe train backing to let tbe passengers off, when tbe accident happened; that tbe fireman rung tbe bell immediately before, and at tbe time of, backing; that tbe passengers bad no notice to leave tbe cars; that tbe said plaintiff, by stepping on tbe connecting link between tbe bumpers was guilty of at least ordinary negligence, and by so doing, contributed directly to tbe injury complained of. There were three witnesses examined for tbe defense, tbe conductor, tbe engineer, and tbe brakeman. All agree that tbe cars were loaded with ties and iron, and were going slowly when they arrived at Lewiston. Tbe conductor testifies that be stepped off on to tbe platform, and tbe car on which tbe said plaintiff was, run past tbe platform about a car and a half, that before tbe cars stopped be gave signal to back, to give said plaintiff a chance to get off on the station platform; just as they commenced backing, be beard a woman halloo, and gave signal to stop; train stopped before backing more than a foot or two; be was on tbe platform when be gave signal to back; bad *306given no notice to passengers to leave the train; he gave such notice on other trains, not usually on that; it might have been a quarter of a minute after he got off before he gave signal; he was opposite the head box car when the train stopped; they were slacking back as he gave signal to stop; thinks no passengers had got off when he gave signal to stop, not certain ; heard a woman cry out, saw her then, had not noticed her before ; not a car was unlocked or an article stirred till after the accident happened. The brakeman testifies he had brakes to stop the cars at the place, but cars were so heavily loaded they could not stop them very readily. The engineer testifies he thinks they ran by the platform with flat cars; the conductor gave him signal to back on that occasion; he reversed and backed up; had a heavy train; light train can be stopped quicker than a heavy one; it damages the engine to stop quick with heavy train; pulled the lever over before the train stopped; did not give reverse steam till he got signal to back up; backed up within half a minute after he received signal, as soon as it could be done; is positive the fireman rung the bell immediately before and at the time of backing up.
In view of the testimony, it needs no argument to show that the question of negligence in this case, was one peculiarly for the jury, unless the act of the said plaintiff was in itself negligence in law. Can it be said that the mere act of stepping on the connecting link between two railroad cars, is in itself negligence ? Clearly not, for there may be no engine connected with the train, and a hundred other circumstances may divest the act of any characteristic of negligence.
Whether, under the circumstances in which the said plaintiff was situated, it was negligence, is a mixed question of fact and law. Negligence and prudence are relative terms, qualified by the country, the age, the relations, and circumstances in which an act is done or omitted. . The law can give no certain fixed standard by which a jury shall be governed in *307inquiries of this character for the simple reason that there is none; it only professes approximation to a standard. These questions are eminently practical, and are, says Story, more questions of fact than law.
The question of negligence was properly left to the jury, under the instruction of the court, as to what constitutes negligence. The defendant cannot complain of the instruction in this ease. Nor do we think the evidence is insufficient to sustain the verdict. To constitute an insufficiency of evidence to sustain a verdict, there must be such a want of evidence on some material point in issue, as satisfies the court that the jury, in their finding, were influenced by partiality or prejudice, or misled by some mistaken view of the case. St. Paul v. Kuby, 8 Minn. 171.
Different minds might reasonably differ in the conclusions they would draw from the testimony in this case, and since the jury, whose province it is to pass upon the facts, have returned a verdict, we see no reason why it should be disturbed.
These views also dispose of the second ground for a new trial — errors in law occurring on the trial and duly excepted ■to — adversely to the defendant.
The order granting a new trial should be reversed, and the cause remanded for further proceedings.